         Case 4:19-cr-06063-SMJ          ECF No. 108        filed 06/14/20      PageID.601 Page 1 of 3



1
     NICHOLAS MARCHI
2    Carney & Marchi, P.S.
     7502 West Deschutes Place
3    Kennewick WA 99336
     (509) 545-1055
4    Attorneys for Defendant
5

6

7                               UNITED STATES DISTRICT COURT
                       IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
8

9
     UNITED STATES OF AMERICA,                             No. 4:19-CR-6063-SMJ-2

10
                     Plaintiff,                            MOTION TO CONTINUE TRIAL DATE AND
                                                           PRE-TRIAL CONFERENCE AND RESET
11
             vs.                                           DEADLINES

12
     NICHOLAS SEAN CARTER,                                 Note: June 19, 2020
                                                           Without Argument
13
                     Defendant                             Judge Mendoza at Richland

14

15           COMES now the Defendant, by and through his attorneys and requests this Court grant

     the defendant’s Motion to Continue Pre-Trial Date and Trial Date and re-set deadlines. This
16
     matter currently is scheduled for trial on July 27, 2020. The defendant would request a trial date
17
     set at least 60 days, to September 28, 2020 to allow his counsel to review recently received
18
     discovery and interview witnesses and prepare for trial and to address issues raised by the
19
     COVID-19 virus facing the community 1.
20
             Mr. Carter is aware of this request and will submit a signed Speedy Trial Waiver with
21
     this motion. The government does not oppose this request. Co-defendant’s counsel has stated
22
     that the co-defendant opposes to this request.
23

24

25
     1
      As Counsel stated at the Suppression Hearing on June 3 when the Court continued 20-CR-00005-SMJ to
     September 28, 2020, counsel has three other matters scheduled on that date.


     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 1
     AND PRE-TRIAL MOTIONS DEADLINE`
      Case 4:19-cr-06063-SMJ         ECF No. 108      filed 06/14/20    PageID.602 Page 2 of 3



1                                                 ARGUMENT
2           The Supreme Court has stated that “broad discretion must be granted trial courts on

3    matters of continuances.” Morris v. Slappy, 461 U.S. 1, 11 (1983). When the defendant's sixth
4    amendment right to counsel is implicated a court must balance several factors to determine if the
5
     denial [of a continuance] was “fair and reasonable.” Among the factors are: whether the
6
     continuance would inconvenience witnesses, the court, counsel, or the parties; whether other
7
     continuances have been granted; whether legitimate reasons exist for the delay; whether the
8
     delay is the defendant's fault; and whether a denial would prejudice the defendant. United States
9
     v. Studley, 783 F.2d 934, 938 (9th Cir. 1986) (quoting United States v. Leavitt, 608 F.2d 1290,
10
     1293 (9th Cir. 1979) (per curiam))
11

12
            The Nation is facing a national crisis due to the COVID-19 virus. This has profound

13   effects on pending trials before this Court as well as other courts. The federal courthouse in

14   Richland has been closed until June 30, 2020. Additional time is also necessary to complete

15   counsel’s investigation in this matter and further review the discovery with Mr. Carter. A denial
16   of this request to continue would severely prejudice the defendant and counsel would not be
17
     prepared for trial on July 27, 2020. Clearly a continuance is warranted, and the granting of the
18
     request would be proper.
19
                                             CONCLUSION
20
            For the reasons stated herein, it is respectfully request that the defendant’s Motion to
21
     Continue the Trial Date and Pre-Trial be continued. It is further requested that the Pre-Trial
22
     Motions Deadline be re-set.
23
            Dated this 14th day of June 2020.
24
                                          s/ Nicholas Marchi
25
                                          NICHOLAS MARCHI
                                          Carney & Marchi, P.S.


     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 2
     AND PRE-TRIAL MOTIONS DEADLINE`
      Case 4:19-cr-06063-SMJ        ECF No. 108     filed 06/14/20    PageID.603 Page 3 of 3



1                                        Attorneys for Defendant
2                                  CERTIFICATE OF SERVICE
3           I certify that a copy of the Motion to Continue PTC and Trial Date was e-mailed via ECF
     /mailed first class, postage prepaid on 6/14/2020, to S. Van Marter, Assistant United States
4
     Attorney, 402 E. Yakima, Ave., Suite 210, Yakima, WA 98901 or P.O. Box 1494 Spokane, WA
5
     99210 and to A. Pechtel, attorney for Co-defendant, Mr. Pacheco-Robles.

6           s/Nicholas Marchi
            CARNEY & MARCHI, P.S.
7           Attorneys for Defendant

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 3
     AND PRE-TRIAL MOTIONS DEADLINE`
